Citation Nr: 0426890	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement of the appellant to receive, on behalf of the 
veteran's minor child, an apportionment of the veteran's 
disability compensation in an amount greater than $20.00, 
from June 1, 1992.  

2.  Entitlement of the appellant, on behalf of the veteran's 
minor child, to an apportionment of the veteran's disability 
compensation in an amount greater than $50.00, on and after 
March 1, 1994.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 

Appellee represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran (the appellee) had active military service from 
March 1977 to March 1979.  The appellant has custody of the 
veteran's minor child, D.H.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 decision, in which the RO 
granted the appellant's claim for an apportionment of the 
veteran's disability compensation.  In August 1992, the RO 
granted the appellant an apportionment of $20 per month, 
effective June 1, 1992.  The appellant filed a notice of 
disagreement (NOD) as to the amount awarded, and the RO 
issued a statement of the case (SOC) in April 1993.  A copy 
of the SOC was issued to the veteran.  The appellant filed a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in May 1993.  

In February 1996 the Board remanded the appellant's claim to 
the RO for additional development.  That development has been 
accomplished.  

In July 1996, the RO granted the appellant an increased 
apportionment to $50.00, effective December 1, 1994.  
Thereafter, in January 1997, the RO awarded an earlier 
effective date to March 1, 1994, for the $50.00 monthly 
apportionment.  As higher apportionments are available for 
each stage noted above, and the appellant is presumed to seek 
the maximum available benefit at each stage (see Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. 
App. 35, 38 (1993)), the Board has characterized the appeal 
as encompassing the matters on the title page. 

In a February 2000 decision, the Board determined that a 
timely notice of disagreement had been filed with respect to 
the issue of entitlement to an increased apportionment of the 
veteran's disability compensation on behalf of the veteran's 
minor child.  In a separate concurrently issued decision, the 
Board remanded to the RO the appellant's claim for an 
increased apportionment of the veteran's disability 
compensation on behalf of the veteran's minor child, for 
additional development.  As that development has been 
accomplished, and the RO has continued the denial of the 
matters on appeal, they are again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Both the appellant and veteran's reported monthly 
expenses exceed their income.  

2.  The veteran was incarcerated from September 1988 to 
February 1994, during which time he was receiving 10 percent 
of his awardable disability benefits, the remainder of which 
was withheld.  

3.  Prior to December 1, 1995, the veteran's apportioned 
benefits to his dependents represented more than 20 percent 
of his total compensation benefits.  

4.  On and after December 1, 1995, the apportioned amount of 
$50.00 paid to the appellant on behalf of the veteran's minor 
child was more than the additional amount payable for a 
dependant child.  

5.  Failure to increase the apportioned amounts of $20.00 
from June 1, 1992, and $50.00 from March 1, 1994, to the 
appellant on behalf of the veteran's dependent child would 
not cause the appellant financial hardship.  


CONCLUSIONS OF LAW

1.  The criteria for the appellant's entitlement, on behalf 
of the veteran's minor child, to an apportionment of the 
veteran's VA benefits in an amount greater than $20.00, from 
June 1, 1992, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 
5307 (West 2002); 38 C.F.R. §§ 3.159, 3.450, 3.451, 3.656 
(2003).

2.  The criteria for the appellant's entitlement, on behalf 
of the veteran's minor child, to an apportionment of the 
veteran's VA benefits in an amount greater than $50.00, for 
the period on and after March 1, 1994, are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2002); 38 C.F.R. §§ 
3.159, 3.450, 3.451, 3.656 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the determinative factors involve facts, which 
have not been placed in dispute.  Consequently, advising the 
parties what information they would be responsible for 
submitting to change those facts would be a costly and time-
consuming exercise.  Both parties have had ample notice of 
the applicable law and regulations, which were noted in the 
April 1993 SOC and the Board's February 2000 decision.  
Furthermore, both the appellant and veteran were notified of 
the RO's most recent decision and the evidence considered in 
a February 2003 supplemental SOC (SSOC).  In this respect, 
the veteran has been notified of all the proceedings, as 
mandated by contested case procedures.  Furthermore, the law 
and regulations, themselves, spell out the parties' 
responsibilities in evidence development.  For example, an 
affirmative showing of hardship presumably could only be 
presented by the party alleging the hardship.  

The Board finds that the actions outlined above establish 
that any duties to notify and assist owed the parties have 
been met.  Although the record does not show that both 
parties were fully notified of the VCAA provisions, further 
notice would add to the record only the fact that the parties 
were advised of the citations to the VCAA, not any change in 
the substance of the information provided to the parties.  
Hence, the Board finds that, in this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant or veteran in proceeding, at this 
juncture, with a decision on the appellant's claim.  

II.  Factual Background

In a November 1983 VA Form 21-686c (Declaration of Marital 
Status), the veteran noted his wife, L.C., and his dependant 
children, E.C., A.C., and M.C.  

The veteran was incarcerated in September 1988.  His reported 
prison sentence was for 15 years with a minimum release date 
of July 1994.  At the time of his incarceration, the veteran 
had been granted service connection for schizophrenia, rated 
as 30 percent disabling, as well as peptic ulcer disease, 
rated as 10 percent disabling.  The combined disability 
rating was 40 percent, effective November 1, 1984.  

In November 1988, L.C., the veteran's wife, filed a claim for 
apportionment of the veteran's VA disability benefits.  At 
the time, the veteran's monthly disability compensation was 
$395.00.  In an April 1989 special apportionment decision (VA 
Form 21-441), the RO apportioned L.C. $95.00, effective 
December 1, 1988.  

In August 1989, the appellant filed a claim for apportionment 
of the veteran's VA disability compensation benefits on 
behalf of D.H. and G.H., whom she claimed were fathered by 
the veteran.  

In September 1989, the RO notified L.C. that she would be 
receiving a monthly apportionment of the veteran's benefits 
in the amount of $322.00.  

In a July 1990 letter, the RO notified the veteran that he 
would be receiving $76.00 of his monthly compensation of 
$445.00, and that his dependant's (L.C. and three children) 
would be receiving the remaining $338.00. 

Also in July 1990, the RO notified the appellant that it 
would not be able to take action on her claim until her 
children could be established as the natural children of the 
veteran.  In this respect, the RO noted that while the 
appellant had submitted the children's birth certificates, 
the veteran was not listed as the father.  

A VA Form 21-686c, date stamped as received on April 30, 
1992, reflects the veteran's wish to declare D.H. and G.H., 
his children with the appellant, as his dependents.  

In May 1992, the appellant submitted to the RO a copy of a 
court order of paternity finding, which identified the 
veteran as the father of D.H. and G.H.  

In a May 1992 special apportionment decision, the RO 
determined that the veteran had not declared D.H. or G.H. as 
his children and that, as such, he was not receiving 
disability benefits for them.  Given that the veteran was 
entitled to 10 percent of his disability award, and the 
remainder of his award was being apportioned to his wife and 
three other children, there were no additional monetary 
benefits to apportion to the appellant.  

That same month, May 1992, the veteran again notified the RO 
that he wished to again declare D. H. and G.H. as his 
dependants.  

In a July 1992 special apportionment decision, the RO granted 
the appellant the apportioned amount of $20.00 on behalf of 
D.H., effective June 1, 1992.  The $20.00 reportedly 
represented the added allowance of VA disability benefits the 
veteran was entitled for one additional child.  The decision 
noted that the veteran was currently receiving only $83.00 
due to the fact that he was incarcerated, and that his wife 
and three other children were apportioned the remainder of 
his award of $408.00.  Furthermore, the decision informed the 
appellant that G.H. was over 18 years of age and there was no 
evidence that he was attending school.  As such, no 
additional benefit was warranted for G.H.  Both the appellant 
and the veteran were notified of the decision.  

Thereafter, in a January 1993 special apportionment decision, 
G.H. was awarded an apportionment of the veteran's disability 
benefits as a child, over the age of 18 but still attending 
school.  His award was $62.00, effective September 1, 1992, 
and $64.00, effective December 1, 1992.  The expected date of 
G.H.'s graduation was May 30, 1993.  

In February 1994, the veteran was released from prison.  In 
August 1994, the veteran notified the RO that he had no job 
or money to live on.  

In December 1994, the RO notified the veteran's wife, L.C., 
that her apportionment was being reduced to $74.00, effective 
December 1, 1994.  At that time, the RO also notified the 
veteran that, beginning in February 1994, his rate of 
disability compensation was $476.00, of which he would 
receive $110.00, and that the amount withheld for his 
dependants would be $366.00.  He was also informed that 
effective December 1, 1994, his rate of disability 
compensation would be $476.00, of which he would receive 
$393.00, and the remaining amount withheld and apportioned to 
his dependents.  

The report of a February 1995 psychological examination 
reflects that the veteran's vocational skills were limited 
due to poor interpersonal skills, lack of concentration and 
focus, and the fact that employers/employees might not trust 
him.  The examiner noted that the veteran was functioning in 
the borderline range of intelligence.  Additional problems 
noted by the examiner included a lengthy history of mental 
health problems, sporadic work history and lack of 
employment, and a dependency upon VA benefits.  

The report of a March 1995 psychological examination notes 
that the veteran still harbored strong paranoid ideation and 
was avoidant of intimate social contact except with only a 
very few friends.  The veteran was noted as reporting that he 
had made several attempts at keeping jobs, but was soon 
terminated either voluntarily or fired due to difficulty 
relating to supervisors or co-workers.  

A December 1995 report of VA examination reflects the 
examiner's finding that the veteran did not appear to be 
capable of continually performing in a job where 
interpersonal relationships were necessary.  

In a January 1996 letter, the RO notified the veteran that 
his net disability compensation award would be $404.00, after 
$98.00 was withheld for his dependents.  The award would be 
effective December 1, 1995.  

In a February 1996 remand, the Board requested that the RO 
reconsider the appellant's request for an increase in 
apportionment on behalf of D.H., in light of the veteran's 
release from prison and his increase in disability benefits.  

In a May 1996 rating decision, the RO increased the veteran's 
disability rating for schizophrenia from 30 percent to 50 
percent, effective November 2, 1995.  His combined service-
connected rating was 60 percent, effective November 2, 1995.  

In a May 1996 letter, the RO notified the veteran that, 
effective December 1, 1995, his rate of disability 
compensation was being increased to $862.00, of which he 
would receive $738.00, with $94.00 withheld for his 
dependants.  

In July 1996, misfiled evidence was associated with the 
claims file, date stamped as having been received by the RO 
in April 1996.  The evidence consisted of financial 
information from the appellant, which had been requested by 
the RO in March 1996.  For the period February 1994 to 
December 1994, the appellant reported monthly income of 
$610.00, expenses of $1,100.00, and debts of $3000.00.  For 
the period of January 1995 to December 1995, she reported 
monthly income of $420.00, expenses of $985.00, and debts of 
$3,500.00.  For the period of January 1996 to March 1996, she 
reported monthly income of $420.00, expenses of $865.00, and 
debts of $3,700.00.  The veteran did not respond to the RO's 
request for financial information.  

In a July 1996 special apportionment decision, the 
appellant's apportionment of the veteran's disability 
benefits was increased to $50.00, effective December 1, 1994.  
In the RO's notification letter to the veteran, it was noted 
that the veteran's wife, L.C., and her two children, both 
under the age of 18, were receiving $74.00, and the appellant 
and her child, D.H., were receiving $50.00.  As a result, 
effective December 1, 1994, the rate of disability 
compensation was $487.00, of which the veteran would receive 
$363.00, and his dependents, $124.00.  Additionally, 
effective December 1, 1995, as a result of a 60 percent 
disability rating increase, the rate of disability 
compensation would be $862.00, of which the veteran would 
receive $738.00, and $124.00 withheld for his dependents.  

A July 1996 notification letter from the RO to the appellant 
noted that the assigned effective date of the $50.00 award 
was due to the fact that prior to this date, the veteran's 
benefits were apportioned to his other dependants.  A 
statement from the appellant, also in July 1996, notes that 
after utilities and food she and the veteran's children were 
a "charity case."  She indicated that she did not have 
transportation to get to and from work.  

In January 1997, the RO assigned an earlier effective date, 
of March 1, 1994, for the award of a $50.00 apportionment on 
behalf of D.H.  That same month, the RO notified the veteran 
of its decision.  In the notice letter, the RO informed the 
veteran that, effective December 1, 1994, he would receive 
$363.00, with an additional $124.00 withheld for his 
dependents; and that, effective December 1, 1995, he would 
receive $738.00, with an additional $124.00 withheld for his 
dependents.  

In an October 1997 statement, the appellant indicated that, 
when the RO had proof that her children were fathered by the 
veteran, it should have shared the apportionment equally 
between the appellant's children and L.C.'s children.  

In a February 2000 remand, the Board instructed the RO to 
obtain updated financial information from the veteran and the 
appellant.  

In an April 2000 Financial Status Report (VA Form 20-5655), 
the veteran reported that he was unemployed and had no income 
or assets.  In her VA Form 20-5655, the appellant reported 
that she had a combined monthly net income of $473.00 and 
monthly expenses of $815.00.  She also reported debts in the 
amount of $15,130.00.  

The report of a July 2000 VA examination noted the veteran's 
complaints of increased psychiatric symptoms.  The examiner 
noted that the veteran would need a specialized work setting 
with an employer that was very patient and understanding.  
The veteran was reported to have a borderline range of 
intellectual functioning.  

In a September 2000 statement, the veteran noted that it was 
hard for him to live a normal life due to his psychiatric 
symptoms.  

Following the RO's September 2002 request, in November 2002 
the appellant submitted financial status reports for the 
period February 1991 to December 2001.  These reports reflect 
total monthly expenses exceeding total monthly net income.  
The veteran did not submit financial status reports, as 
requested.  

III.  Analysis

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102. Contested claims 
procedures have been followed in this case.  In particular, 
as noted above, each party has been provided notices and 
determinations related to the contested claim, and both 
parties have been advised of the applicable laws and 
regulations.  

All or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).  

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

The Board has considered the evidence of record and the 
contentions of the appellant, but finds that the evidence of 
record does not support an increase in the amount of 
apportionment to the appellant, on behalf of the veteran's 
minor child, D.H, is not warranted at either stage under 
consideration.  

The Board notes that, while the veteran was incarcerated, he 
was receiving less than $100 a month after his remaining 
disability benefits were apportioned to his wife and three 
children.  The $20.00 apportioned to the appellant on behalf 
of D.H., was the compensation the veteran was eligible to 
receive for the additional amount payable for a dependent 
child.  The effective date assigned was the first of the 
month (June 1, 1992) following the month (May 1992) during 
which evidence was received by the RO legally establishing 
D.H. as the veteran's child.  See 38 C.F.R. § 3.31 (2003).  

The evidence documents that following his release from 
incarceration, the veteran's disability compensation benefits 
did not increase substantially until December 1, 1994.  At 
that time, the veteran began receiving benefits of $487.00.  
The $124.00 being apportioned to his dependents at that time 
represents some 25 percent of his total compensation 
benefits.  Beginning December 1, 1995, following an increase 
in his disability rating to 60 percent, the veteran's rate of 
disability compensation increased to $862.00.  The $124.00 
being apportioned to his dependents at that time represents 
less than 20 percent of this award.  However, the Board notes 
that the $50.00 awarded the appellant for D.H. is more than 
the additional amount payable for a dependant child.  This 
also is true following the veteran's cost of living 
adjustment (COLA) that increased his benefits to $867.00, 
effective December 1, 1996.  

Additionally, while the veteran did not submitted financial 
status reports as requested by the RO, the evidence currently 
of record reflects that additional apportionment would 
necessarily result in a financial hardship to the veteran as 
a result of his limited resources and income.  The veteran 
has reported that since his release from prison he has had 
problems finding and keeping a job due to his psychiatric 
symptoms.  Both private and VA examination reports document 
the veteran's limited vocational abilities and his problems 
adjusting and adapting to a work-place environment due to 
problematic social skills.  

Thus, while the Board finds that the appellant's expenses do 
exceed her income, she is receiving a reasonable amount of 
benefits from the veteran for his dependent child, D.H..  It 
is not demonstrated by the most current information that 
financial hardship exists solely on the basis of her custody 
of D.H.  Furthermore, a review of the financial information 
shows that the appellant had expenses that were not directly 
attributable to the support and maintenance of D.H.  

The Board is aware of the appellant's contention that there 
should have been an equal division of the veteran's 
apportioned benefits to all his children while he was 
incarcerated.  In this case, L.C. filed her apportionment 
claim with the RO prior to the appellant.  L.C. was awarded a 
prescribed amount based on financial need and hardship.  As 
noted above, under 38 C.F.R. § 3.451, compensation may be 
specially apportioned as long as it does not cause undo 
hardship to other persons in interest.  As with the 
appellant, L.C.'s financial status reports reflected that her 
monthly expenses exceeded her monthly income.  Thus, any 
shifting of L.C.'s apportioned benefits to the appellant 
would necessarily have resulted in undo hardship to L.C., a 
person in interest.  As such, the appellant was only entitled 
to any remaining apportionable amount, which in this case was 
that amount the veteran was receiving for D.H., $20.00.  

Thus, while sympathetic to the appellant's contentions, the 
Board finds that the appellant's entitlement to an 
apportionment of the veteran's disability benefits greater 
than $20.00, from June 1, 1992, or an apportionment greater 
than $50.00, for the period on and after March 1, 1994, 
simply has not been established.   


ORDER

An apportionment of the veteran's VA disability compensation 
in an amount greater than $20.00, from June 1, 1992, is 
denied.  

An apportionment of the veteran's VA disability compensation 
in an amount greater than $50.00, on and after March 1, 1994, 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



